

Exhibit 10.21


[a1021letteragreementb_image1.jpg]


Personal & Confidential


May 16, 2013


Paul Maass
2115 S. 189th Circle
Omaha, NE 68130


Dear Paul:


With your increased responsibilities as President, Commercial Foods, it is my
pleasure to provide you with details of your new compensation, effective May 2,
2013:


1)
Annual Salary: $600,000, payable bi-weekly at a rate of $23,076.92



2)
Annual Incentive: You will continue to participate in the ConAgra Foods
Management Incentive Plan and in future fiscal years, in accordance with the
plan’s provisions. Your targeted incentive opportunity will continue to be 100%
of your annual base salary and be prorated at your new base salary as of your
effective date for FY2013.



3)
Restricted Stock Units: The Human Resources Committee of the Board of Directors
has approved a grant of 15,000 restricted stock units (RSUs), subject to the
provisions of the ConAgra Foods, Inc. 2009 Stock Plan. These RSUs are scheduled
to fully vest on the third anniversary of the grant date (May 15, 2013),
pursuant to the terms of the plan. Dividend equivalents are not earned or paid
during the restriction period.



4)
Long Term Incentive: You will continue to be eligible to participate in the
company’s executive long term incentive program at the Tier 2 participation
level. The program is made up of performance shares and non-qualified stock
options, at an estimated value of $1,600,000 (or the equivalent grant for this
level of participation), as determined each year in the discretion of the Human
Resources Committee of the Board of Directors. The stock awards will be granted
under and are subject to the ConAgra Foods, Inc. 2009 Stock Plan (or a successor
plan) and the award agreements provided.



5)
Stock Ownership Guidelines: ConAgra Foods believes that senior management stock
ownership demonstrates our commitment to our stockholders. You will continue to
be subject to the company’s stock ownership policy for senior executives as
adopted by the Human Resources




--------------------------------------------------------------------------------



Committee of the Board of Directors from time to time. Your ownership
requirement continues to be at least four times (4x) your annual base salary.


[a1021letteragreementb_image1.jpg]
Page 2




I look forward to your favorable response, which you can indicate by signing and
returning a copy of this letter.


Sincerely,


/s/ Gary Rodkin


Gary Rodkin
Chief Executive Officer
ConAgra Foods, Inc.




Enclosures


Offer Acceptance


I accept this offer of employment. In so doing, I understand and agree that my
employment with ConAgra Foods is at will, that I am not employed for any
specified duration, and that my employment may be terminated by myself, or
ConAgra Foods at any time, with or without cause and with or without notice.


_/s/ Paul Maass_____________________________________May 16,
2013_____________________
Signature                            Date


cc:    Nicole Theophilus

